NOTE: This order is nonprecedential.

United States Court of Appeals for the Federal Circuit


                                       2009-3032

                                    IRENE M. MOORE,

                                               Petitioner,

                                          v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                               Respondent.

    Petition for review of the Merit Systems Protection Board in DC0752080462-I-1.

                                      ON MOTION

Before PROST, Circuit Judge.

                                       ORDER

      Irene M. Moore moves for reconsideration of the court's January 16, 2009 order

revising the official caption to designate the Merit Systems Protection Board as

respondent.

      Upon consideration thereof,

      IT IS ORDERED THAT:
      The motion is denied.

                                   FOR THE COURT
      MAR 13 2009
                                   /s/ Jan Horbaly
        Date                       Jan Horbal4
                                   Clerk thStlidasejrci recLur—li
                                                      P
cc:   Irene M. Moore
      Joyce Friedman, Esq.
                                              MAR 1 3 2009
      Tara J. Kilfoyle, Esq.
s20                                             JAN HORbsAY
                                                   CLERK




2009-3032                      2